Citation Nr: 1520668	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1, 1987 to October 28, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in May 2008, at which time the Veteran's claim was remanded so that he could be afforded a hearing before a member of the Board.  The Veteran was incarcerated at the time and was informed that "[t]here are no provisions to hold hearing with the Board at a facility other than the Regional Office in Waco or the VA Office in El Paso.  As such, your hearing request will be placed on the hearing docket and it is your responsibility to attend at the designated location."  Notification letter dated June 4, 2008.  The Veteran withdrew his hearing request in June 2008.  The case was again before the Board in October 2008, May 2010, May 2012, and January 2015, and each time was remanded for further development.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received by the RO on February 26, 2013, the Veteran requested a Board hearing to be held at his local VA office in Waco, Texas.  The record reflects that the Veteran was incarcerated at the time of the request, and it is unclear if he is still incarcerated at this time.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Indeed, VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1MR (M21-1MR), pt. 1, ch. 4, sec 1(i) (2014) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition.")  Moreover, 38 C.F.R. § 20.700 provides for electronic hearing where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before...the Board." 38 C.F.R. § 200.700(e) (2014).  Therefore, while VA does not have authority under 38 U.S.C.A. § 5711 (2014) to require a correctional institution to release a veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video conference hearing. 

In light of the Veteran's incarceration, and good cause therefore having been shown, the RO should determine whether the Veteran continues to be incarcerated and reschedule the Veteran's hearing at the RO or in accordance with the M21-1 MR.

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated.

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal.

a) If the Veteran is not incarcerated, he should be scheduled for a travel board hearing at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2014).

b) If the Veteran is still incarcerated, RO action should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via video conference, or at the RO (either in person or via video conference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal. See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette). Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, the RO should make arrangements to schedule the Veteran (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011). The Veteran and/or his representative should be notified of the time and place to report for the hearing.

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

3. After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




